Case: 21-60481     Document: 00516411019         Page: 1     Date Filed: 07/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   July 28, 2022
                                  No. 21-60481
                                                                  Lyle W. Cayce
                                Summary Calendar
                                                                       Clerk


   Nely Margarita Hernandez-Lemus,

                                                                          Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A203 604 011


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Nely Margarita Hernandez-Lemus, a native and citizen of Guatemala,
   petitions us for review of a decision of the Board of Immigration Appeals
   denying her asylum claims. She now argues that the Board incorrectly
   determined that she was not a member of a particular social group (PSG),


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60481     Document: 00516411019              Page: 2   Date Filed: 07/28/2022




                                       No. 21-60481


   that she was not persecuted in the past, and that she does not have an
   objectively reasonable fear of future persecution.
          On petition for review of a BIA decision, this court reviews factual
   findings for substantial evidence and questions of law de novo. Lopez-Gomez
   v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001). The substantial-evidence
   standard applies to review of decisions denying asylum, withholding of
   removal, and relief under the Convention Against Torture.             Zhang v.
   Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). This standard requires that the
   BIA’s conclusion be based on the evidence presented and that its decision be
   substantially reasonable. Id. Under this standard, reversal is improper unless
   the evidence compels a contrary conclusion. Carbajal-Gonzalez v. INS,
   78 F.3d 194, 197 (5th Cir. 1996).
          We are not compelled to find that Hernandez-Lemus has proven her
   asylum claims. The BIA did not err in finding that her proposed PSG is not
   socially distinct. See Vazquez-Guerra v. Garland, 7 F.4th 265, 269-70 (5th
   Cir. 2021), cert. denied, 142 S. Ct. 1228 (2022). We also agree that the harm
   to her family did not constitute persecution of her personally, and that her
   personal verbal harassment did not rise to the level of persecution. See
   Eduard v. Ashcroft, 379 F.3d 182, 187-88 (5th Cir. 2004). Finally, we are not
   compelled to find that the record shows a pattern of practice of persecution
   in this case. See Zhao v. Gonzales, 404 F.3d 295, 310 (5th Cir. 2005).
          PETITION FOR REVIEW DENIED.                           MOTION FOR
   REMAND DENIED.




                                            2